Specification
The abstract of the disclosure is objected to because it begins with a phrase (see “is disclosed”) that can be implied.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of the claims is unclear.  Each of the claims begins with “A [or The] spring seat” which would indicate the claims are directed to a spring seat alone, but then is followed by “installed in a damper device, and features pertaining to the damper device beyond the spring seat, which would indicate the claims are directed to a spring seat in combination with a damper device.

Claim Rejections - 35 USC § 102
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara, US 6,676,525.  Uehara discloses a spring seat (34) installed in a damper device (1) including a first rotor (2), a second rotor (3) and a plurality of elastic members, the spring seat supporting at least one end surface of at least one of the plurality of elastic members (4), the first rotor including a plurality of first accommodation portions (51, 52), the plurality of first accommodation portions each including a pair of first pressing surfaces (55, see also “support portion” at col. 7, line22) on both circumferential end surfaces thereof, the second rotor rotatable relative to the first rotor, the second rotor including a plurality of second accommodation portions (53, 54), the plurality of second accommodation portions each including a pair of second pressing surfaces (63) on both circumferential end surfaces thereof, the plurality of elastic members accommodated in a plurality of pairs (30, 31) of the first and second accommodation portions, the plurality of elastic members elastically coupling the first rotor and the second rotor in a rotational direction, the spring seat comprising: 
an end surface support portion (40, 44) including a recess/hole (44b) on a radially middle part thereof, the recess recessed toward the at least one (30) of the plurality of elastic members, the end surface support portion configured to support the at least one end surface of the at least one of the plurality of elastic members, the end surface support portion supported by one (55) of the pair of first pressing surfaces of the first accommodation portion accommodating the at least one of the plurality of elastic members and one of the pair of second pressing surfaces of the second accommodation portion accommodating the at least one of the plurality of elastic members; and 
an outer periphery support portion (40b) configured to support part of a radially outer part of the at least one of the plurality of elastic members (col. 9, lines 33-35),
wherein the first rotor includes a first plate (12) and a second plate (13), the first and second plates disposed axially apart from each other at an interval (see “axial distance” at col. 6, line 36), and the second rotor is disposed axially between (col. 7, line 50) the first plate and the second plate.

Claim Rejections - 35 USC § 103
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uehara in view of Muchmore, US 5,401,213.   Uehara discloses a damper device (1) comprising most of the limitations of the claim (see item 3 above) and a stopper mechanism (col. 11, lines 40-45).  Uehara does not expressly disclose its stopper mechanism including a stop member mounted on the first rotor (2), and an elongated stopper hole in the second rotor (3).  
At Figs. 5 & 6, Muchmore shows a damper device comprising a stopper mechanism (see “excursion stop members” at col, 4, line 21) including a stop member (172) mounted on the first rotor (140), and an elongated stopper hole (170) in the second rotor (150).  At col, 4, lines 9-22, Muchmore teaches making the stopper mechanism as a stop member mounted on the first rotor, and an elongated stopper hole in the second rotor in order to provide a stopper mechanism without the need for extraneous components or added manufacturing steps.
It would have been obvious to one of ordinary skill in the art to modify the damper device of Uehara by making its stopper mechanism with a stop member mounted on the first rotor, and an elongated stopper hole in the second rotor in order to provide a stopper mechanism without the need for extraneous components or added manufacturing steps as taught by Muchmore.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Binder and Uehara ‘705 each disclose a damper device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679